Citation Nr: 1742473	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  01-05 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include asbestosis and emphysema.


REPRESENTATION

Appellant represented by:	Sean A. Raven, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Comegys, Associate Counsel

INTRODUCTION

The Veteran served in the Army Reserves and Army National Guard from April 1964 to September 1966.  He had active duty service from August 1964 to January 1965.  

The matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2002, the Veteran testified before a Decision Review Officer (DRO) at a RO hearing.  A transcript is of record.

This case was previously remanded in August 2003, July 2004, and March 2005 for further evidentiary and procedural development.

In May 2006, the Board denied the claim of entitlement to service connection.  The Veteran subsequently appealed the May 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court), which, in August 2008, set aside the Board's May 2006 decision.  The claim was remanded to the Board.

In June 2009 and May 2011, the Board remanded the claim to the RO for further development.  


FINDING OF FACT

The Veteran does not have a pulmonary disorder, to include asbestosis and emphysema, related to service, to include as a result of asbestosis exposure therein.



CONCLUSION OF LAW

The criteria for service connection for a pulmonary disorder, to include asbestosis and emphysema have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  

The Veteran's claim was filed, and initially adjudicated, prior to the enactment of the VCAA.  In Pelegrini v. Principi, the Court held that, in cases such as this one, the claimant has the right to subsequent content-complying notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  The RO sent the Veteran a content-complying notice letter in May 2001.  Following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim most recently in a December 2016 supplemental statement of the case.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new VCAA notification followed by a readjudication of the claim); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.)

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  VA examinations were provided in April 2004 and in March 2010.  Pursuant to the Board's May 2011 remand, an additional VA medical opinion was obtained in November 2016.  The expert medical opinion, in addition to the earlier reports, is sufficient for deciding the claim.  The opinion is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  VA has met its duty to assist and notify.

Analysis

The Veteran contends that he was exposed to asbestos in service and has pulmonary disabilities as a result of such exposure.  Specifically, he avers that he was exposed during basic training at Fort Ord, during advanced training at Fort Leonard Wood and Fort Hunter Liggett during his active service in 1964 to 1965, and at Camp Roberts during summer active duty for training in 1965 and 1966, and during his mobilization during the riots in Watts, Los Angeles, California in 1965.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination that it is "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

For those conditions explicitly recognized as "chronic" under 38 C.F.R. § 3.309 (a), the provisions of 38 C.F.R. § 3.303  (b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Additionally, service connection for certain chronic disorders may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112  (West 2016); 38 C.F.R. §§ 3.307, 3.309 (2016).  As asbestosis and emphysema are not chronic diseases, these provisions are in applicable in this case.

In rendering a decision on appeal, the Board must analyze the credibility and probative values of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson V. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b).  

The Veteran's separation documents reflect that he served on active duty from August 1964 to January 1965.  Service personnel records reflect that he was stationed at Fort Ord, Fort Leonard Wood, and at Camp Roberts.  Environmental reports confirm findings of asbestosis at the installations at which the Veteran was stationed-in particular Fort Ord, Fort Hunter Liggett, and Fort Leonard Wood.  It is noted that his military occupational specialty (MOS) was as a combat engineer (12B20). On the basis of these records, the RO conceded the Veteran was exposed to asbestos during his active service.  The Board concurs.

There is no statute specifically addressing service connection for asbestos-related diseases, nor has the VA promulgated any specific regulations or presumptions for these types of cases.  However, the VA Adjudication Procedure Manual, M-21(M21-1) Part IV, Subpart ii, 2.C.2.a. provides guidance for service connection disabilities resulting from exposure to asbestos.  Pursuant to MR21-1, Part IV, Subpart ii, C.2.e., high exposure to asbestos and a high prevalence of disease have been noted in insulation and ship yard workers.  The exposure may have been direct or indirect; and the extent and duration of exposure is not a factor.  These guidelines were updated on November 2, 2016.

Veterans who were exposed to asbestos while in service and developed a disease related to that asbestos exposure may receive compensation benefits.  M21-1, Part IV, Subpart ii, 1.l.3.a (August 7, 2015).  Claims based on exposure to asbestos require (1) a military occupational skill with exposure to asbestos or other exposure event associated with service sufficient to request an examination with medical opinion as described in M21-1, Part IV, Subpart ii, 1.l.3.f and (2) a diagnosed disability that has been associated with in-service asbestos exposure.

In support of his claim, the Veteran submitted private medical records showing findings of asbestosis.  A chest x-ray report from the Redwood Radiology Medical Group dated in October 1994 shows interstitial abnormalities consistent with mild interstitial fibrosis, with a distribution and appearance consistent with mild asbestos-related interstitial fibrosis.  The reviewing clinician noted "If due to pleural thickening and/or plaque, might be related to asbestos exposure."  Also of record is a February 1997 chest x-ray report from the East Bay Pulmonary Group that shows increased interstitial marking consistent with a diagnosis of asbestosis; left sided pleural thickening with plaque formation consistent with asbestos-related pleural disease.  

VA clinicians have offered opinions on the nature of the Veteran's current pulmonary conditions, and whether such conditions are related to asbestos exposure during military service.  All of the VA clinicians have determined that the Veteran's asbestosis is not the result of asbestos exposure during military service.  Rather, these clinicians overwhelmingly have determined that it is more likely that the Veteran's post-military asbestos exposure caused his current conditions.

Of record is an undated medical opinion by Dr. Z., an attending physician in pulmonary and critical care medicine at the University of California, San Francisco.  The RO noted in the April 2003 supplemental statement of the case that the opinion was received in November 2002.  In this undated opinion, Dr. Z. indicated that the Veteran's radiographs support a diagnosis of asbestosis.  The Board notes, however, that Dr. Zimmerman's analysis of the case was based on review of the claims file, but not on examination of the Veteran.  

At a VA examination in April 2004, an examiner noted there was evidence of asbestosis from X-rays and a CT scan provided from outside institutions, although most recent pulmonary function tests are not entirely consistent with a diagnosis of asbestosis.

The Veteran was diagnosed with obstructive airway disease due to emphysema at a VA examination in March 2010.  The examiner, a practicing pulmonologist with ACGME sub-specialty board certification in pulmonary disease, conducted a physical examination that included pulmonary function tests, chest x-ray and high resolution chest CT scan.  

In the April 2010 report prepared by the examiner, he stated a current diagnosis of asbestosis is not confirmed by the present examination, and supported this opinion with a clear rationale based on his clinical findings and review of the record, which included discussion of the earlier private findings of asbestos-related disease in 1994 and 1996.  The examiner noted that the Veteran has had a diagnosis of asbestosis since 1994, and this was a plausible diagnosis at the time it was made, although it was made in the absence of symptoms or pulmonary function abnormalities.  He further opined that a diagnosis of asbestosis is challenging to establish with medical certainty in its early phases and based on present evidence, there is now considerable doubt about the accuracy original diagnosis.  It was the examiner's opinion that the Veteran does not have asbestosis for several reasons.  No pleural plaques or effusions typical of significant asbestos exposure are present.  Also, the Veteran has mild parenchymal lung changes on the high resolution CT scanning which are either not-progressing or, are actually improving in comparison with past imaging reports from 14-16 years ago.  In this respect, asbestosis is typically a progressive illness, even in the absence of ongoing exposure to asbestos.  In addition, there is no evidence of the restrictive ventilatory defects typical of physiologically significant asbestosis on the current pulmonary function tests; and the current examination fails to reveal lung sounds (e.g., inspiratory crackles) typical of asbestos-related parenchymal lung disease, or evidence of cardiovascular effects such as right heart failure and pulmonary hypertension) of advanced lung disease.  In summary the examiner concluded that asbestosis is not confirmed by the present examination, but if it is present -it is subtle, mild and radiologically and physiologically non-progressive over the 16 years since its original diagnosis, without discernable impact on physical exam or standard parameters of pulmonary function. 

The examiner opined that if the Veteran has asbestosis, the heavier cumulative exposure likely accrued during his early years at Mare Island, rather than during his duty with the National Guard.  The examiner noted that it does seem likely that the Veteran was exposed to low levels of asbestos during both his military and post-military life.  He opined that of these exposures, those during military duty occurred over a much shorter interval (a few months) than those during his 20 years at Mare Island (spent as an electrician overhauling submarines often in the presence of asbestos-containing materials), and in the mid-1970's without respiratory equipment or special abatement precautions.  The examiner also determined that the Veteran's emphysema was not related to asbestos exposure.  In explaining the rationale, the examiner noted that the Veteran's pattern of emphysema, as shown in his clinical records, is most often associated with cigarette use, and is not a feature of exposure to asbestos.  

The Board remanded this case in May 2011 for additional development and a supplemental medical opinion from the 2010 examiner.  The Board noted that the claims file did not contain records from the asbestos monitoring program at the Mare Island Naval Shipyard and therefore, the 2010 examiner could not accurately assess the level of the Veteran's asbestos exposure in his civilian capacity.  

In May 2016, the AOJ obtained records from the Mare Island Naval Shipyard regarding the Veteran's civilian asbestos exposure as a marine electrician from 1974 to 1994.  The file was returned to the 2010 examiner for an addendum opinion regarding the current diagnosis and likelihood of nexus after reviewing the additional records from Mare Island.  Specifically, the examiner was asked to determine if the Veteran currently has a diagnosis of asbestosis, and whether such diagnosis is due to his military service, or alternatively to his civilian employment. 

In November 2016, after reviewing the medical records from Mare Island, the examiner opined that his conclusion is similar to the conclusion in 2010.  He opined that it is highly likely that the vast majority of the Veteran's inhalational exposure occurred as a civilian working at Mare Island Naval Shipyard rather than during active military duty.  The examiner explained that his conclusion is supported by the extensive records now available from the Mare Island Naval Shipyard and reviewed in connection with this report.  He noted that those records include numerous, serially obtained, asbestos-focused health questionnaires, chest X-rays and spirometry results after he was deemed to warrant inclusion in the Navy Asbestos Medical Surveillance Program.  The potential scenarios of asbestos exposure were enumerated in the original report in 2010, and included engine room demolition of standpipes with asbestos lagging in nuclear submarines, exposure to electrical cable packing containing asbestos, and exposure to heated asbestos gaskets.  The record further suggests that during some of these exposures, which were intermittent, he did not wear a mask or respirator, although he was medically cleared for respirator use.  

As a preliminary matter, the Board finds that the Veteran likely does not have a current diagnosis of asbestosis, but rather has emphysema.  In this regard, the Board finds the 2010 and 2016 VA medical opinions highly persuasive because the examiner review the service treatment records, the Veteran's past clinical history, conducted a physical examination that included a battery of diagnostic studies, and supported his findings with a cogent rationale.  Further, the examiner is a practicing pulmonologist with ACGME sub-specialty board certification in pulmonary disease, and is highly qualified to render such findings.  

Nonetheless, even if the Board were to concede a current diagnosis of asbestosis, in addition to the current diagnosis of emphysema, the most probative medical evidence shows that neither condition is related to asbestos exposure during military service.  The persuasive evidence in this case is the 2016 VA opinion which establishes that any asbestosis is the result of exposure to asbestos the Veteran sustained in his civilian occupations as a boiler maker and as a marine electrician.  This same examiner also previously determined that the Veteran's current emphysema is also not related to asbestos exposure.  These opinions are highly persuasive because the examiner, who has a specialty in pulmonary disorders, had an opportunity to review the service treatment records, the Veteran's clinical history, and the records from the asbestos monitoring program from the Mare Island Naval Shipyard, which quantified the levels of exposure the Veteran experienced there.  The examiner supported his opinions with a cogent rationale and there are no competent opinions to the contrary.

In a May 2017 brief, the Veteran's attorney argued that the November 2016 VA opinion is inadequate because it did not 'consider and discuss the February 1997 diagnosis.'  This argument is without merit.  While the examiner did not specifically mention the 1994 and 1997 findings of asbestosis in his November 2016 addendum opinion, he had previously discussed these medical findings in great detail in his April 2010 report and included several reasons for why there was 'considerable doubt' with respect to their accuracy.  The examiner's 2016 opinion otherwise provided an unequivocal opinion that the current diagnosis of emphysema is associated with cigarette use and not with exposure to asbestos; and that to the extent asbestosis is conceded by the Board (the examiner did not believe the Veteran has asbestosis) it is not related to military asbestos exposure.  For these reasons, the 2016 opinion is adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295(2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124(2007).

Other than his own unsupported statements, the Veteran has presented no other medical opinions linking his claimed pulmonary conditions to exposure to asbestos in service.  Determining the proper underlying clinical diagnosis of a pulmonary disability and also determining the etiology for such disability are complex medical assessments that require clinical tests, medical training and expertise.  In other words, this is not capable of lay observation.  Kahana v. Shinseki, 24 Vet. App. 428(2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382(Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  As the record fails to demonstrate that the Veteran has any specialized medical knowledge and/or training his unsupported lay opinions with respect to the diagnosis and/or etiology of his claimed pulmonary conditions, his assertions are not competent and therefore of little probative weight.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The October 1994 finding of interstitial abnormalities consistent with mild asbestos-related interstitial fibrosis and clinical notation "If due to pleural thickening and/or plaque, might be related to asbestos exposure" does not relate the Veteran's claimed pulmonary conditions to exposure during military service with any degree of specificity.  Thus, it is not considered probative evidence that establishes causal nexus in this case.  

In sum, based on the evidence and analysis above the Board finds the Veteran does not have a pulmonary disorder that was incurred in service or related to an in-service event, to include reported asbestos exposure in service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved; service connection for a pulmonary disorder, to include asbestosis and emphysema is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3102; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 


ORDER

Service connection for a pulmonary disorder, to include asbestosis and emphysema, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


